Title: John Adams to John Jenks, 14 Feb. 1786
From: Adams, John
To: Jenks, John


          
            
              
            
            

              Grosvenor Square

              Feb 14 1786
            
          

          Mr Adams presents his Compliments to
              Mr Jinks and requests the Honour of his Company to dine on
            Sunday next at 4 o’clock—
          
            
              
            
          
          
            The favour of an answer is desired
          
        